Case: 5:18-cr-00765-JG Doc #: 20 Filed: 04/09/20 10f11. PagelD #: 129

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

 

EASTERN DIVISION
UNITED STATES OF AMERICA, EMERGENCY COVID-19 FILING
Plaintiff, CASE NO.: 5:18 CR 765

VS.

WILLIAM E. CALLAM,

 

)
)
) JUDGE JAMES S. GWIN
)
)
Defendant. J
)
)

EMERGENCY MOTION FOR REDUCTION IN
SENTENCE PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)()

 

TO UNITED STATES DISTRICT COURT JUDGE JAMES S. GWIN:

Due to the dire COVID-19 health risks posed to him as an immunocompromised non-
violent inmate over the age of sixty (60), Defendant, William E. Callam (“Callam”), files this
emergency Motion to commute his sentence to home confinement. This Motion is being made
pursuant to 18 U.S.C. § 3582(c)(1)(A)Q), as amended by § 603(b)(1) of the First Step Act of 2018,
Pub. L. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018) and the guidance set forth in the March 26,
2020 Memorandum issued by Attorney General William Barr.

I. INTRODUCTION

Attorney General Barr’s March 26, 2020 Memorandum (the “Memorandum”) authorizes
the Bureau of Prisons (“BOP”) to transfer at-risk, non-violent inmates from BOP facilities to home
confinement when doing so would be safer for the inmates than completing their sentences in
prison during the COVID-19 pandemic. Callam, a 62-year old with a compromised immune

system and an exemplary record while in prison, is exactly the type of at-risk, non-violent inmate
Case: 5:18-cr-00765-JG Doc #: 20 Filed: 04/09/20 2 of 11. PagelD #: 130

Barr’s directive was meant to protect. The risk of serious illness or death that Callam faces by
being forced to remain in a prison that is all but guaranteed to become rampant with COVID-19
greatly outweighs keeping him confined, and therefore, Callam respectfully requests to have his
sentence commuted to home confinement.

I. FACTUAL BACKGROUND

Callam pled guilty to one count of wire fraud and four counts of mail fraud pursuant to a
plea agreement on January 10, 2019. The Court assessed punishment of 78 months in prison on
May 28, 2019, and he was immediately surrendered to the custody of the BOP thereafter. Callam
is currently located at Federal Correction Institution (“FCI”) Loretto, a low-security United States
federal prison in Pennsylvania.

Callam, who is 62 years old, is currently prescribed a corticosteroid, Fluticasone Propionate
Nasal Spray USP, which, according to the Centers for Disease Control and Prevention’s (CDC)
guidelines, causes his immune system to be compromised.! Callam has been taking this
medication continuously since August of 2019. He has been confined for more eleven months and
has had no disciplinary incidents in the BOP. To the contrary, he has worked hard, completed
numerous classes, attended self-help meetings, and kept his head down. In particular, Callam has
completed a drug addiction class, a gambling addiction class, and nonresidential drug abuse
treatment. He regularly attends alcoholic anonymous and gambling anonymous meetings. He has
also taught a business class. He has been a model prisoner since his arrival.

This year, COVID-19 unleashed itself on the world. Indeed, the World Health

Organization classified COVID-19 as a global pandemic in March 2020.2 COVID-19 has spread

 

! Centers for Disease Control and Prevention, “Groups at Higher Risk for Severe Hlness.” See
https://www.cde.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-risk.html

? The World Health Organization (“WHO”) officially declared COVID-19 a global pandemic on March 11, 2020. See
WHO Director-General's opening remarks at the media briefing on COVID-19 - 1] March 2020, WORLD HEALTH

2
Case: 5:18-cr-00765-JG Doc #: 20 Filed: 04/09/20 3 o0f 11. PagelD #: 131

throughout the United States and has now infiltrated the federal prison system at a more alarming
rate. According to a Washington Post article:

The numbers of covid-19 cases in the Bureau of Prisons are rising exponentially, at

a pace far surpassing the U.S. population at large. On March 20, the bureau’s

website reported just two covid-19-positive inmates and staff; two weeks later, it

reported 174 confirmed cases. That’s an increase of 8,600 percent, a much steeper

rate of increase than has been recorded among the general population. And because

testing has been grossly insufficient, these numbers are almost certainly an

undercount.’

The number of cases, and now deaths caused by COVID-19, continue to rise. As of April
6, 2020, the BOP’s website reports that 196 inmates and 63 staff have tested positive for COVID-
19 and that eight inmates have been killed by COVID-19.*

Callam files this emergency motion for relief from his sentence because time is of the
essence, While COVID-19 has not yet struck FCI Loretto, COVID-19 is quickly spreading
throughout the federal prison system and it is only a matter of time before it does strike FCI Loretto
and Callam’s imprisonment becomes a de facto death sentence.

I. LAW AND ARGUMENT

A. THE MEMORANDUM

In an effort to protect the safety of BOP personnel and the inmate population in the face of
COVID-19, the Memorandum directs the BOP to transfer, when appropriate, certain at-risk, non-
violent inmates who pose minimal likelihood of recidivism from BOP facilities to home

confinement.’ Barr provided the following non-exhaustive list of discretionary factors in assessing

which inmates should be granted home confinement:

 

ORGANIZATION, (March 11, 2020), https://Awww.who.int/dg/speeches/ detail/who-director-general-s-opening-
remarks-at-the-mediabriefing-on-covid-19---1 1-march-2020.

3 Lisa Freeland, David Patton and Jon Sands, “We’ll see many more covid-19 deaths in prisons if Barr and Congress
don’t act now,” Washington Post, April 6, 2020, 4:08 p.m. EDT. See
https://www.washingtonpost.com/opinions/2020/04/06/covid- 1 9s-threat-prisons-argues-releasing-at-risk-offenders/ .
* https://www.bop.gov/coronavirus/.

5 https://www.justice.gov/file/126273 1/download.
Case: 5:18-cr-00765-JG Doc #: 20 Filed: 04/09/20 4o0f11. PagelD #: 132

e The age and vulnerability of the inmate to COVID-19, in accordance with the
CDC’s guidelines;°

e The security level of the facility currently holding the inmate, with priority
given to inmates residing in low and minimum security facilities;

e The inmate’s conduct in prison, with inmates who have engaged in violent or
gang-related activity in prison or who incurred a BOP violation within the last
year not receiving priority treatment under this Memorandum;

e The inmate’s score under PATTERN, with inmates who have anything above a
minimum score not receiving priority treatment under this Memorandum,

e Whether the inmate has a demonstrated and verifiable re-entry plan that will
prevent recidivism and maximize public safety, including verification that the
conditions under which the inmate would be confined upon release would
present a lower risk of contracting COVID-19 than the inmate would face in his
or her BOP facility;

® The inmate’s crime of conviction, and assessment of the danger posed by the
inmate to the community. Some offenses, such as sex offenses, will render an
inmate ineligible for home detention. Other serious offenses should weigh more
heavily against consideration for home detention.’

Barr acknowledged that some inmates will be safer at home than in BOP facilities. Callam
is such an inmate. Callam meets substantially all of the factors set forth in Barr’s memorandum:

e The CDC guidelines provide that, among others, groups at higher risk of COVID-19
include “[p]eople who are immunocompromised...including [people with] prolonged
use of corticosteroids and other immune weakening medications.” In August 2019,
Callam was prescribed the corticosteroid, Fluticasone Propionate Nasal Spray USP. He
has continuously used this corticosteroid since that time, which has compromised his
immune system. According to the CDC’s guidelines, Callam is in grave danger of
serious illness or death from COVID-19.

© Callam is held at a minimum-security facility, FCI Loretto.

¢ Callam has been a model prisoner since his arrival eleven months ago, focusing on and

completing several courses.

 

See fn. 1.
7 See fn. 5.
Case: 5:18-cr-00765-JG Doc #: 20 Filed: 04/09/20 5o0f11. PagelD #: 133

e Callam has never committed a BOP violation during his sentence.

e Callam is in the “minimum” risk category under PATTERN.

e Callam has a verifiable reentry plan. He has a 72-year-old wife residing alone in their
Ohio home awaiting his return. Moreover, he has a job as an administrative assistant
at his stepson’s small business waiting for him upon his release, and he will be able to
perform his job duties from home during the COVID-19 pandemic to reduce his
exposure.

e Callam did net commit any crimes that would render him ineligible. Callam committed
mail and wire fraud, non-violent offenses, and he is remorseful for his actions and
committed to live his life free of crime going forward.

As the foregoing demonstrates, Callam is a prime candidate for release to home

confinement based on the guidelines set forth in the Memorandum.
B. ADMINISTRATIVE EXHAUSTION
Callam has exhausted his administrative remedies by advocating for himself within FCI
Loretto to gain home confinement to no avail. 18 U.S.C. § 3582(c)(1) states, in pertinent part:
that in any case[,] the court, upon motion of the Director of the Bureau of Prisons, or upon
motion of the defendant after the defendant has fully exhausted all administrative rights
to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
or the lapse of 30 days from the receipt of such a request by the warden of the defendant’s
facility, whichever is earlier, may reduce the term of imprisonment (and may impose a
term of probation or supervised release with or without conditions that does not exceed the
unserved portion of the original term of imprisonment), after considering the factors set
forth in section 3553(a) to the extent that they are applicable, if it finds that ....
extraordinary and compelling reasons warrant such a reduction.

In late March 2020, Callam submitted a request to serve the remainder of his sentence in

home confinement pursuant to the Memorandum. Officials at FCI Loretto informed Callam that
Case: 5:18-cr-00765-JG Doc #: 20 Filed: 04/09/20 6 of 11. PagelD #: 134

he is not eligible for home confinement because the CDC designated persons 65 years old and
older at higher risk for COVID-19 and he is 62 years old.®

On or around April 3, 2020, Callam submitted a second request for home confinement
highlighting that he is highly vulnerable to COVID-19 per the CDC guidelines as his prescription
of corticosteroids causes him to be immunocompromised and at higher risk of severe illness or
death. On April 7, 2020, officials at FCI Loretto denied his second request stating that the threat
of contracting COVID-19 at the prison is not likely, which directly conflicts with the Memorandum
and common sense given the rampant spread throughout the world.

FCI Loretto’s lackadaisical view of COVID-19 is reckless and Callam is unwilling to
gamble his own life with the hope that COVID-19 does not spread throughout the prison like it
has throughout the rest of the United States and other federal prisons. Given the extraordinary
circumstances, his exhaustion of administrative remedies, and his heightened risk as a 62-year old
man with a compromised immune system, Callam now seeks compassionate release from this
Court under 18 U.S.C. § 3582(c)(1)(A)@.

C. COMPASSIONATE RELEASE UNDER 18 U.S.C. § 3582(C)(1)(A)()

In addition to being eligible for home confinement pursuant to the Memorandum, Callam
is eligible for home release per 18 U.S.C. § 3582(c)U)(A)@. As stated above, 18 U.S.C. §
3582(c)(1)(A)(i) allows for the modification of sentences of federal inmates when “extraordinary
and compelling reasons” exist. Until December 21, 2018, only the Director of the BOP could
request such a sentence reduction; however, with the passage of the First Step Act, the original
sentencing court now has jurisdiction to grant inmates compassionate relief upon motion from the

inmate. 18 U.S.C. § 3582(c)(1)(A), as amended by § 603(b)(1) of the First Step Act of 2018, Pub.

 

8 Note that as of April 7, 2020 Governor DeWine has been recommending the release of certain Ohio state inmates
aged sixty (60) and older.
Case: 5:18-cr-00765-JG Doc #: 20 Filed: 04/09/20 7 of 11. PagelD #: 135

L. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018). Thus, this Court has jurisdiction to grant the
relief sought by Callam through this Motion.

The Sentencing Commission policy statement on reductions of sentences under 18 U.S.C.
§ 3582(c)(1)(A) provides three specific categories of “extraordinary and compelling reasons.”
U.S.S.G. § 1B1.13(p.s.), comment. (n.1(A)-(D)). The three categories are as follows: (1) terminal
illness of the inmate, or an irrecoverable serious physical, medical, or mental issue that prevents
the inmate from providing himself with self-care within the prison; (2) age of the defendant,
combined with a serious deterioration in physical or mental health because of the aging process,
and (3) death or incapacitation of the caregiver of the inmate’s minor children, or incapacitation
of the inmate’s spouse or partner. See U.S.S.G. § 1B1.13(p.s.), comment. (n.1(A)-(C)).

Here, given the COVID-19 outbreak, “extraordinary and compelling reasons” exist under
both categories one and two to warrant commuting Callam’s sentence to home confinement. The
rampant spread of COVID-19 throughout the country and federal prison system — resulting in the
deaths of at least eight inmates - make it impossible for Callam, a 62-year-old man with a
compromised immune system, to take the necessary steps to prevent himself from contracting the
virus when it inevitably infiltrates FIC Loretto as social distancing is not a viable option while
confined in prison Both Callam’s age and compromised immune system, therefore, justify a
compassionate release under 18 U.S.C. § 3582(c)(1)(A) given these dire circumstances. Thus, the
Court should follow the steps of numerous other courts and grant Callam’s emergency Motion.
See, e.g. US. v. Jepsen, No. 3:19-cr-00073(VLB), 2020 WL 1640232 (D. Conn. Apr. 1, 2020)
(granting motion for compassionate release to Defendant who is immunocompromised and suffers
from multiple chronic conditions that are in flux and predispose him to potentially lethal

complications if he contracted COVID-19); U.S. v. Perez, No. 1:17-cr-513-3-AT (S.D.N.Y. Apr
Case: 5:18-cr-00765-JG Doc #: 20 Filed: 04/09/20 8 of 11. PagelD #: 136

1, 2020) (granting sentence reduction to time served with supervised release immediate and
holding that Defendant’s “exhaustion of the administrative process can be waived in light of the
extraordinary threat posed--in his unique circumstances--by the COVID-19 pandemic”); U.S. v.
Williams, No. 3:04-cr-95-MCR (N.D. Fla. Apr. 1, 2020) (granting motion for compassionate
release upon finding that Defendant’s cardiovascular and renal conditions which compromise his
immune system, taken with his advanced age, put him at significant risk for even more severe and
life threatening illness should he be exposed to COVID-19 while incarcerated); U.S. v. Brannan,
No. 4:15-CR-80-01 (S.D. Tx. Apr. 2, 2020) (granting emergency motion on same day of filing for
prisoner who had served only 9 months of a 36-month sentence for fraud at FCI Oakdale and had
not exhausted BOP remedies); U.S. v. Colvin, No. 3:19cr179 (JBA), 2020 WL 1613943 (D. Conn.
Apr. 2, 2020) (granting motion for compassionate release to Defendant with conditions making
her more susceptible to COVID-19); U.S. v. Foster, No. 1:14-cr-324-02 (M.D. Pa. Apr. 3, 2020)
(holding that the “circumstances faced by our prison system during this highly contagious,
potentially fatal global pandemic are unprecedented...[i]t is no stretch to call this environment
‘extraordinary and compelling,’ and we well believe that, should we not reduce Defendant's
sentence, Defendant has a high likelihood of contracting COVID-19 from which he would ‘not
expected to recover’”).

IV. CONCLUSION

FCI Loretto has thus far escaped COVID-19, but it is only a matter of time before the virus
infiltrates its walls and puts the lives of its personnel and inmates in grave danger. This Court has
the unique opportunity to act now, commute Callam’s sentence to home confinement, and give
him the opportunity to quarantine with his family in safety rather than unnecessarily risking his

life by being exposed to the virus in the prison system in his immunocompromised state. Given
Case: 5:18-cr-00765-JG Doc #: 20 Filed: 04/09/20 9 of 11. PagelD #: 137

these extraordinary circumstances, that time is of the utmost essence, that Callam’s life is at stake,
and that Callam more than satisfies all of the factors set forth by Attorney General Bar for prisoners
that should be considered for home confinement, Callam respectfully requests that the Court grant
this Motion and commute his sentence to home confinement. Callam also respectfully requests
that, if needed, the warden and medical director of the BOP facilities at Loretto, as well as Callam,
be available to testify at any hearing. A proposed order is attached hereto for the Court’s

convenience.

Respectfully submitted,

 

 

William E. Caliam
BOP # 66252060
PO Box 1000

FCI Loretto
Cresson, PA 16630

Pro Se Defendant
Case: 5:18-cr-00765-JG Doc #: 20 Filed: 04/09/20 10 0f 11. PagelD #: 138

CERTIFICATE OF CONFERENCE
As a federal inmate, and given the urgent nature of this Motion, I am unable to attempt to

confer with United States Attorneys Justin E. Herdman or Michael L. Collyer.

i c a
pK) 5 Ce
William E. Callam

 

Pro Se Defendant

CERTIFICATE OF SERVICE

I hereby certify that I sent a copy of this motion via U.S. mail on this ae day of April,

2020, to the following:

Justin E. Herdman
Michael L. Collyer
801 W Superior Ave #400
Cleveland, OH 44113

United States Attorneys

a a
a iD 6 oS

William E. Callam

 

Pro Se Defendant

10
  

D STATES
_ SERVICE.

ITY”
L
Ss

 

|

  

 

 

 

 

 

UNITED STATES
POSTAL SERVICE »

 

   

 

FROM: case pan PHONE ( )
Paice Arn CAL AA
| Bop + Gl 252066
Po ox (eo .
LESSe, fe Moo 0

   
  
  

  

C1 signature REQUIRED Note: The malier must check the “Signature Raqul
Requires the addressee's signature; OR 2} Purchases additional Insurance; OR 3) Puy
Purchases Retum Receipt service. Itt ice will leave the item inthe addresse

Mall receptacte or ather secure location without attempting to obtain the addresseo's Signature on delivery.
Delivery Options

No Saturday Delivery (delivered next business day)
Sunday/Holiday Delivery Alequired {additional fee, where available")

10:20 AM Delivery Required (additional feo, where available")
*Flefer to USPS.com® or local Post Oitice™ for availability.

red” box it the mailei

 

PRIORITY
MATL

| EXPRESS®

 

1}
rhases GOD service: OR 4)

ood

 
 
    

   
  
  
  
   
         

CT 2-Day
ter eg
Scheduled Delivery Date
(MM/DDIYY)

ry SX Fy
. O} [AS
Schaduled|Deativery ime

Cl je004M [I s:00PM
a 12 MOON

4 10:20 AN Delivery Fee
AM

 

 

Postage

oe & (
Uf &
Insurances Fee | COD Fi

ta
$

    
  
 

 

 
  

9's |

  
    
  

 

 

@

    

Live Animal

 

TOs wurasneann PHONE ¢ )
CARL 6. SORES UE Coy
CUERME'S CR Cg

. - a
BO UI. SuPERen ANTE
CLEVELAND, oh Ua?

eo feed
‘ 4° (US. ADDRESSES ONLY)

ot 3

orien, aemaercacaeene SOAs cerca teeters mtereeecry

oT Hey

 

 

 
    
  
 
 
 

 

Transportation Fee

of + Oy CIPM to §

} $

Special Handling-Fragite — | Gundayoliday Prom Foo “Fol
3 $
Weight

|
CU Flat Rate Sper p eee Initials

Tos, 4 boon
PLGA SNe LAr STS Ser eres cr
Delivery Attsmpt (MADDY)

 

 

 

| Time

  

 

© For pickup or USPS Tracking™, visit USPS.com or call 800-222-1914.
® $100.00 insuranee included,

4 PEEL FROM T:

 

EP13F Oct 2018

INTC AN IN LN TR

| Delivery Atiempl (MMDONY)| Time

 
 

 

LABEL 17-8, MAROH 2070

 

 

 
      
   
  
 
 

NeQUANT Fé vecorlg

 

. os , . _ Misuse
Postal Service® and is provided solely for use in sending Priarity Mail Express™ shipments. Mi

This packaging is the property of the U.S.

 

October 2018; All rights reserved.

8

=)

kaging is not for resale, EPIZF © U.S, Postal Servic

is pac

. TH

may be a violation of federal jaw.

 
